Case 5:18-cv-00138-RWS-CMC Document 24 Filed 11/27/19 Page 1 of 24 PageID #: 312




                           IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 TEXARK.ANA DIVISION

   VIKI J. PIERCE                  s
                       Plaintiff   s
                                   s
   V.                              s                CIVIL ACTION NO. 5:18-CV-138
                                   s                JURY TRIAL DEMANDED
   PATIENT SUPPORT SERVICES, INC., s
   a wholly owned subsidiary of    s
   Lincare, lnc.                   s
                    Defendant      s


          RESPONSE TO DEFENDANT'S MOTION FOR SUMMARY JUDGMENT
                          AND BRIEF IN SUPPORT


         COMES NOW, Viki J. Pierce, Plaintiff herein, by and through undersigned counsel,

   and in accordance with the Local Rules of the Federal District Court and other applicable

   law, who hereby files and submits this Response to the Motion for Summary Judgment filed

   by Patient Support Services, lnc., Defendant herein, and in support thereof would
   respectfully show unto the Honorable Court as follows:

                                               t.
                                       INTRODUCTION

         The main points to know about this case are that: (1) Pierce was treated differently

   and harassed at her job because she was perceived as having a disability and because of

   her age, which is over40 years old; and (2) she suffered an adverse employment action for

   these reasons. As a result of Defendant's actions, Pierce has brought federal claims

   against Defendant underthe Americans with Disabilities Act and the Age Discrimination in

   Employment   Act. ln defense of Pierce's termination, Defendant relies on a list of written
   reasons drummed up in an action plan several months before she was fired, despite two
Case 5:18-cv-00138-RWS-CMC Document 24 Filed 11/27/19 Page 2 of 24 PageID #: 313




   stellar performance reviews, the last of which was only four months before the action plan

   was produced to Pierce. Nevertheless, Pierce is able to reasonably discredit the

   complaints set forth in the plan of action.

          Defendant has filed a Motion for Summary Judgment and Brief in Support. ln

   Defendant's Motion, Defendant claims its employees did nothing wrong. Piercewas simply

   fired because she was a bad employee. But there is another side to the story. Although

   Pierce's supervisor did not directly document her discrimination based on Pierce's age and

   disability, employers rarely do. This is a case of numerous comments and small acts that

   add up to a prima facie case of discrimination. Although Defendant offers so-called

   legitimate reasons for Pierce's termination, she is able to create genuine issues of material

   fact by rebutting each of Defendant's reasons as pretext and by showing she was fired due

   to her age and/or a perceived back disability. Thus, Defendant's Motion should be denied.

                                          il.
                           RESPONSE TO STATEMENT OF ISSUES

          Pursuant to Local Rule CV-7, Pierce offers the following responses to Defendant's

   Statement of the lssues:

          1. Defendant is not entitled to summary judgment on Pierce's ADA claim because
   genuine issues of material fact exist as to each element of Pierce's claim.

          2. Defendant   is not entitled to summary judgment on Pierce's ADEA claim because

   genuine issues of material fact exist as to each element of Pierce's claim.

                                      ilt.
              OBJECTION TO LENGTH OF MOTION AND BRIEF IN SUPPORT

          As an initial procedural mattei, Pierce objects to Defendant filing a Motion over the

   page limit set forth by Local Rule CV-7(aX1) without first obtaining leave of court. This rule
Case 5:18-cv-00138-RWS-CMC Document 24 Filed 11/27/19 Page 3 of 24 PageID #: 314




   limits dispositive motions to thirty pages unless "leave of court is first obtained." Defendant

   has exceeded the page limit without first seeking leave, so the Defendant's Motion should

   not be considered because it violates Local Rule CV-7(aX1).

                                                 tv.
            RESPONSE TO STATEMENT OF UNDISPUTED MATERIAL FACTS

          Pursuant to Local Rule CV-56(b), Pierce provides the following response to the

   statement of undisputed material facts set fofth in Defendant's Motion.

   A.     lncidents Where Pierce Felt She Was Beins Treated as if She Had a Disabilitv

          1.     Pierce's Back Condition

          Pierce has a birth defect called spondylolisthesis, which causes her vertebrae to be

   unstable and "go out" from time to time, Pierce,25:23-26:9. She managed it by visits to a

   chiropractor who could put her vertebrae back in place. 1d.,67:17-68:1. She had never

   missed a day of work due to her back. /d., 69:9-10. When her back was out, it would cause

   her to walk bent over, until she could get to a chiropractor. /d., 67:17-68:1. lt was an

   obvious issue and well known in the office because employees would see Pierce walk

   throughtheofficetimetotimehunchedover. \d.,92:12-14,93:5-7. Piercedidnothideher

   condition and would let people know she has a birth defect and she just needed to see a

   chiropractor to get it corrected. \d.,93:7-12. lf you saw her while her back was out, you

   would know something was wrong. \d.,92:12-14.

          Rhonda Bollman was Pierce's supervisor at Lincare for the relevant time period for

   this suit. \d.,42:25-43:1. Bollman claims she did not know about Pierce's birth defect, but

   Pierce told her about the condition. /d., 92:5-12. Pierce had conversations with Bollman

   about her back condition and her birth defect before Lincare bought PSSI. \d.,92:5-12.
Case 5:18-cv-00138-RWS-CMC Document 24 Filed 11/27/19 Page 4 of 24 PageID #: 315




   Accordingly, Bollman knew of Pierce's condition, and her comments regarding whether

   Pierce could physically do her job indicate Bollman regarded Pierce's back condition as a

   disability. /d, 96:6-11.

          2.     Remarks About Pierce's Phvsical Gondition Within the LastYearof Her
                 Emplovment

          Pierce testified that Bollman and others made constant remarks about Pierce's

   physical ability to do her job. \d.,96:6-1 1 . Pierce was asked on several different occasions

   whether she was physically able to do her job, despite not missing work because of her

   back. |d.,64:16-21. Any time she was having a back episode, Bollman and Christy

   Yarberry, a co-worker, would ask her if she could physically still do her job. \d.,64:23-65:3.

          There would be times it would take two to three days before Pierce could visit a

   chiropractorand,duetothepain,shewouldwalkhunchedover. \d.,67:17-23. Justabout

   every time her back went out, Bollman or Yarberry would ask Pierce if she was sure she

   could stillphysicallydo herjob, \d.,67:23-68:5, and sometimestheywould makecomments

   out of the blue. \d.,90:23-91:1. Due to Bollman and Yarberry's comments, Pierce was

   made to feel substandard because of her back. \d.,90:10-14,90:17-19.

          For example, Yarberry asked if she was sure she could still do her job with her back

   being the way it is and not being a spring chicken anymore. /d, 68:8-69:14. Pierce did not

   think the comments were made out of concern for her health because her physical disability

   had never kept her from work . \d.,69:3-10. lf she had missed work before due to her

   back, she could understand the comments and questions, but this never happened. /d.,

   69:9-14. Further, Bollman and Yarberry's comments were not made in a compassionate




                                                 4
Case 5:18-cv-00138-RWS-CMC Document 24 Filed 11/27/19 Page 5 of 24 PageID #: 316




   way, but in an adversarial atmosphere in a very derogatory and demeaning way. \d.,69:15-

   70:19.

            3.     lncident Reqardinq Time Clock and the Restroom

            Pierce testified as to a specific instance in July 2017 , about a month before she was

   fired, where Bollman publicly suggested Pierce was not physically capable of doing her job.

   On July 20,2017, Pierce had an episode where her back went out. /d., 96:14-16. Bollman

   verbally chewed her out for going to the restroom before she clocked out. /d., 65:8-11.

   Pierce was waiting on her computer to pull up an application to clock out, and knew with

   her back situation causing her to walk slowly, she had better make it to the restroom right

   then or she was going to have an issue. \d.,65:11-20. So, she went to the restroom

   before clocking out, and when she came back Bollman was waiting at her door to

   reprimand her. /d., 65.,20-22. Bollman wanted to know why she could not clock out before

   her restroom break. td., 65:24-66:1 . Pierce felt Bollman was questioning whether she could

   physically do her job. \d.,67:7-68:1.

   B.       lncidents of Aqe Discrimination

            1.    Bollman Would Not lnterview People Over 40 for Jobs

            Pierce first noticed the bias against age in her employment in February 2016. ld.,

   14:8-17. A job opening had come up in Pierce's department, and Bollman asked Pierce to

   review resumes and interview potential job candidates. /d., 14:17-19. There were two

   women out of the job candidates she remembers that were experienced and over the age

   of forty. \d.,14:20-25. Pierce submitted the two candidates to Bollman, and Bollman told

   Pierce the two women would not be considered because they were over forty. ld., 15:1-2.

   Bollman said Pierce needed to consider somebody younger, because sometimes people
Case 5:18-cv-00138-RWS-CMC Document 24 Filed 11/27/19 Page 6 of 24 PageID #: 317




   overforty have health issues and so forth. Id.,20:15-17. lnstead, Pierce was told she had

   to hire a woman by the name of Page Vincent because she was younger. ld.,              15:2-4,

   20:20-22.

           2.       Defendant's Treatment of Margaret Barrett

           Bollman treated another older employee, Margaret Barrett, poorly and pushed her to

   retire. Barrett was about to reach the age of sixty-five. Bollman and Yarberry told Pierce

   they hoped she retired soon. \d.,72:18-74:2. Barrett was put under more pressure than

   others to make numbers. \d.,100:10-12. Bollman went so far as to tell Pierce she should

   kind of encourage her to retire. \d.,74:1-7. Barrett ended up retiring after Pierce left, /d.,

   74:8-10, but she told Pierce she felt forced out of the company. 1d.,74:10-11. When

   referring to Barrett, Bollman said "older people need to pick up the pace." td.,11g:22-120:g.

           3.

           When Shelly Humes, a sales representative, decided to leave the company, her

   position was going to be open. Pierce considered interviewing for her position, but before

   she left, Humes told Pierce not to bother because Bollman had told Humes that Pierce was

   too old for the job. /d, 75:4-9, 102:6-7, 102:23-103:12.

          4.        Comments About Paula Thacker

          Another employee, Paula Thacker, was over forty and treated similarly to Pierce.

   Thacker worked in the Arkansas Medicaid department. td., 101:12-15. Bollman made

   remarks about herthat if it was not for her knowledge of Arkansas Medicaid, theywould get

   rid of her   too. ld., 101:15-20.

          5.        Discriminatorv Atmosphere

          Pierce testified as to the work environment and discriminatory atmosphere created
Case 5:18-cv-00138-RWS-CMC Document 24 Filed 11/27/19 Page 7 of 24 PageID #: 318



   by Bollman and others regarding employees' age. Pierce interviewed people four or five

   times over the years for positions in her department. \d.,75:15-17. Out of those four or five

   times, Bollman never interviewed anyone overforty years old. /d., 77:7-12. Starting in the

   last year of her employment, Pierce noticed Yarberry and Candace Oliver, another co-

   worker, make remarks about Pierce's age. \d.,15:5-22,16:12-20,17:j6-24. Forexample,

   if Pierce forgot something, Yarberry and Oliver would say she was having a           "senior

   moment." |d.,18:4-10. People would make remarks like "older people need to pick up the

   pace." /d.,95:19'21. But Bollman wasthe main person who discriminated against her

   because of her age, 1d.,72:8-10, and Bollman terminated her because of it. td., T2:11-13.

   Many of Bollman's comments about her physical ability to continue to work related in

   Pierce's mind to both her age and perceived back disability. td.,64:g-11, 1s-21.

   C.    Pretext Reasons Offered for Pierce's Termination

         1.                           A¡I                 on the
                 Evaluations Gonducted bv Defendant

         Bollman gave Pierce two performance evaluations after Lincare acquired PSSI.

   Bollman, 42:9-12. On May 12,2015, Pierce was given an commendable performance

   review by Bollman: she received a three out of four on all five categories          quantity,
                                                                                   -
   quality, work habits, attendance and compliance. Pierce, 54:9-21; Pierce, Exhibit 46.

   Bollman noted she was a positive supervisor and helped others, Bollman, 44:2-12,and she

   was found to have complied with protocol timeframes, record documentation, education

   and evaluation, and infection control. Pierce, Exhibit A6. Overall, it was a positive

   evaluation, by Bollman's own admission. Bollman ,45:7-g.

         Then again, 18 months later, in November 2016 Pierce received another
Case 5:18-cv-00138-RWS-CMC Document 24 Filed 11/27/19 Page 8 of 24 PageID #: 319



   commendable performance evaluation from Bollman. \d.,45:10-17,45:13-15, 46:13-16;

   Pierce, Exhibit A8. Although Bollman was required to comment on each of the five

   categories listed in the performance evaluation because she gave Pierce three out of four,

   Bollman failed to follow protocol. Bollman, 46:12-42:8.

          2.     Defendant's 60 Dav Action Plan

          Four months later, on March 13,2017, Defendant had a complete about-face with

   regard to Pierce. Bollman, the same person who issued Pierce's two prior commendable

   performance evaluations, issued Pierce a 60 Day Action Plan because of alleged serious

   concerns with Pierce's leadership style, ownership/accountability, and how she was

   communicating with herteam. Pierce, ExhibitAl2. Afterthe 60 DayAction Plan was given

   to Pierce, she did not receive another review, warning or follow up. Bollman,   51   :25-52.3,

   56:10-18; Pierce, 89:23-25. Pierce rebuts and discredits all the complaints Bollman set

   forth in the 60 Day Action Plan, primarily because she was told when Lincare took on new

   business from competitors, McKesson and Centrad, beginning in 2016 and continuing until

   she was terminated, the new business was to take priority over all of her other job

   responsibilities including record compliance. Pierce, 36:23-38:12,59:9-20, 61:15-24.

          3.     Pierce Discredited the Complaints Set Forth in the Action Ptan

          Bollman set out several reasons for the action plan and Pierce rebutted and

   discredited the reasons set forth therein. The time clock issues all employees had. ld.,

   80:20-23. The cell phone violations were due to other employees or sales representatives

   calling her on her cell phone, instead of her work phone, and therefore all the calls were

  work-related. \d.,81:14-82:4. The failure to update the compliance binders was due to no

   documents being provided to her, or she was told to put it on hold until the new business
Case 5:18-cv-00138-RWS-CMC Document 24 Filed 11/27/19 Page 9 of 24 PageID #: 320



   was taken care    of.   1d.,82:11-85:13. Pierce disputes whether the driver logs and the

   monthly vehicle inspection logs were not kept up to date, because she kept up with those.

   |d.,86:24-87:3. The documents she was accused of keeping unsecure were locked in a

   drawer in her desk because she was unsure of what to do with them or they were filed. /d.

   87:4-88:12. She was told the lease plans were not important because the vehicles had

   been returned. /d.,88:13-89:2. ln short, none of the alleged defects and deficiencies

   identified in the sixty day plan were in any way valid.

           4.     The Closer Pierce Got to 60 Years Old the More Comments She Heard
                  and the More "Problems" Lincare Had with Her

           Pierce started with PSSI when she was 44 years old. Pierc e, 94:25-95:1   .   She was

   54 years old when Lincare acquired PSSI. td.,95:2-7. She was 5g when she filed her

   EEOC charge. \d.,94:20-24. She was getting dangerously close to her sixties and that did

   not go over well at Lincare . \d.,73:24-74:1 When it was around the time for her (Barrett) to

   turn sixty-five, the comment was made several times they hoped she would retire /d.,

   101:9-18. Thacker was not quite as old as Barrett but she was older and there were

   remarks made on several occasions that if it wasn't for her knowledge of Arkansas.

   Medicaid they would get rid of her too. /d., 101:15-20

                                                V.
                              SUMMARY JUDGMENT STANDARD

           To prevail on its request for summary judgment, the Defendant must prove there are

  no genuine issues about any material fact and that it is therefore entitled to judgment as a

  matter   of law. Fed. R. Civ. Pro. 56(c); Baton Rouge O¡t & Chem. Workers lJn.              v.

  ExxonMobil Corp.,289 F.3d 373, 375 (5th Cir. 2002). Generally, a defendant moving for

  summary judgment may satisfy its burden in one of two ways: (1) by submitting admissible
Case 5:18-cv-00138-RWS-CMC Document 24 Filed 11/27/19 Page 10 of 24 PageID #: 321



    ev¡dence negating the existence of an essentialelement of the plaintiffs claim, Lavespere

    v. Niagara Mach. & Tool Works, Inc., 910 F.2d 167, 178 (5th Cir. 1 990), abrogated on    other

    grounds, Little v. Liquid Air. Corp.,37 F.3d 1069 (Sth Cir. 199a); or (2) by showing there is

    no evidence to support an essential element of the plaintiffs claim after a suffícient time for

   discovery. CelotexCorp.v. Catrett,477 U.5.317,325,106 S. Ct.2548 (1986). Agenuine

   fact issue is one that can be determined only by [a trier of fact] because it may be resolved

   in favor of either   party. Anderson v. Liberty Lobby, lnc., 477 U.S. 242,24849,106 S.Ct.

   2505 (1e86).

                                                 vt.
                                ARGUMENTS AND AUTHORIT¡ES

   A.     ADA and ADEA Ctaims and Pierce's Burden of proof

           1.     ADA and ADEA Claims. Generallv

           Pierce has asserted claims against Defendant under both the ADA and the ADEA.

   The ADA is a federalantidiscrimination statute designed to remove barriers which prevent

   qualified individuals with disabilities from enjoying employment opportunities available to

   persons without disabilities. Taylorv. PrincipalFinanciatGroup, lnc.,93 F.3d 155, 161 (5th

   Cir. 1996). The ADA prohibits discrimínation against a qualified individual because of a

   disability "in regard to job application procedures, the hiring, advancement, ordischarge of

   employees, employee compensation, job training, and other terms, conditions, and

   privileges of employment." Seaman v. CSPH, \nc.,179 F.3d 297,300 (Sth Cir. lggg).

          Similarly, the ADEA was enacted by Congress to address discrimination, but the

   purpose of the ADEA is to address discrimination that stems from a perceived increase in

   age-based discrimination in the workplace. 29 U.S.C. S 621(a). Broadly, its announced


                                                 10
Case 5:18-cv-00138-RWS-CMC Document 24 Filed 11/27/19 Page 11 of 24 PageID #: 322



    purpose is to promote employment of older persons based on their ability and to prohibit

    arbitrary discrimination by employers based on age, 29 U.S.C.    S   621(b); see also O'Connor

    v. Consolidated Coin Caterers Corp.,517 U.S. 308, 313, 116 S. Ct. 1307 (1gg6), aswellas

   to force employers to stop using age as a proxy for other characteristics, like productivity.

   Hazen Paper Co. v. Biggins,507 U.S. 604, 610-1 1 , 1 13 S. Ct. 1701 (1993). As "remedial

   and humanitarian legislation," the ADEA should be interpreted liberally to effectuate its goal

   of ending discrimination. McConnett v, Thomson Newspapers, lnc., go2 F. Supp. 1494,

    1505 (E.D. Tex. 1992).

          2.     The McDonnetl Douqlas Burden Shiftinq Framework Applies to ADA
                 and ADEA Claims

          Although neitherthe ADA northe ADEA are part of Title Vll, both anti-discrimination

   provisions are similar to the provisions of Title   Vll. Accordingly, courts   have applied the

   same analytical framework used       to analyze claims of racial discrimination,      religious

   discrimination and the like to both ADA and ADEA claims. E.O.C. v. LHC Group, !nc.,773

   F.3d 688, 694 (sth Ctr.2014) (ADA claims); Evans v. City       of Houston,246 F,3d 344,349
   (5th Cir. 2001) (ADEA claims). This framework, the well-known "McDonnelt Dougtas

   framework," establishes "an allocation of the burden of production and an order for the

   presentation of proof in... discriminatorytreatmentcases," SaintMary'sHonorCtr.v. Hicks,

   509 U.S.502,506, 113 S. Ct.2742 (1993).

                 a.      Plaintiff's lnitial Burden of a Pr'ma Facie Case of Discrimination

         The first step under the McDonnell Dougtas framework is for the plaintiff to

   demonstrate   a prima facie case of discrimination. Reeyes y. Sanderson              Ptumbing

   Products, /nc., 530   u.s. 133, 142, 120 s.ct. 2og7 (2000); Ross, 139 F.3d at 52s.

                                                11
Case 5:18-cv-00138-RWS-CMC Document 24 Filed 11/27/19 Page 12 of 24 PageID #: 323



    Generally speaking, in terms of burden shifting, this requires the plaintiff to show she is

    within the class protected by the ADA or the ADEA, that she has suffered some kind of

    adverse employment decision, and that the adverse decision was motivated by

    discrimination. Ross v. University of Tex. at San Antonio, 139 F.3d 521,525 (Sth Cir.

    1998). Although the exact elements of an ADA and ADEA claim are different, the plaintiff

    at this stage need only present a preponderance of evidence in support of the elements of

   each claim. Iexas Dept. of Community Affairs v. Burdine. 450 U.S. 248, 253, 101 S.Ct.

    1089 (1981). Under the McDonnell Dougtas scheme, "[e]stablishment of the prima facie

   case in effect creates a presumption thatthe employer unlav'rfully discriminated againstthe

   employee." Burdine, 450 u.s. at 254; see a/so sf. Mary's Honor cfr., sOg u.s. at 506.

                 b.     The Burden of Production Shifts Back to Defendant's Legitimate.


          Once a plaintiff has made a prima facie case of discrimination an inference of

   discrimination arises, and the burden then shifts to the employer to articulate some

   legitimate, non-discriminatory reason for the employment decision it made. Reeyes, 530

   U.S. at 142; Ross, 139 F.3d at 525. The evidence offered in support of this explanation

   must be both clear and reasonably specific. Okoye v. lJniversity of Tex. Houston Health

   Science Ctr.,245 F.3d 507, 513 (5th Cir. 2001); Eugene v. Rumsfetd,l6e F. Supp. 2d 65s,

   675 (S.D. Tex.2001).

                 c.     lf Defendant meets its Burden. then the Burden Shifts Back to

          Assuming that this is the case, and assuming that this explanation is accepted as a

   legitímate, non-discriminatory explanation for a defendant's employment decision, then the

   burden once again shifts back to the plaintiff to show either that there is direct evidence

                                               12
Case 5:18-cv-00138-RWS-CMC Document 24 Filed 11/27/19 Page 13 of 24 PageID #: 324



    support¡ng the conclusion that the defendant acted with discriminatory intent, or that the

    defendant's non-discriminatory reason is not worthy of belief, and is instead only a pretext

    seeking to hide that it has discriminated. Reeyes, 530 U.S. at143; Hallv. Gillman, lnc.,81

    F.3d 35, 37 (5th Cir. 1996) (citing Burdine,4s0 U.S. at257)). Put anotherway, the plaintiff

    must be afforded a "full and fair opportunity" to prove that the reason proffered by the

   defendant is not the "true reason for its employment decision ," Brown v. Bunge Corp.,2OT

    F   .3d776,781-82 (5th Cir. 2000), either through direct evidence of discriminatory intent or

   through circumstantialevidence showing thatthe defendant's proffered reason is untrue or

   pretextual.

                      d.     Direct Evidence of Discrimination is Not Necessary

             Because direct evidence of discrimination is often hard to come by, see, e.g., l.Jnited

   Sfafes PostalSvc. Bd of Governorsv. Aikens,460 U.S. 711,716, 103 S.Ct. 1478 (1983)

   (noting that "there will seldom be 'eyewitness' testimony as to the employer's mental

   processes"), most cases involving a claim of discrimination analyzed under the McDonnett

    Douglasframework involve indirect or circumstantial evidence that shows the employer's

   proffered explanation is false evidence that allows the trier of fact to "reasonably infer from

   the falsity of the explanation that the employer is dissembling to cover up a discriminatory

   purpose     ..."   Reeves, 530 U.S. at 147. A trier of fact is permitted to conclude that if the

   employer's explanation ís false the reason that is most likely to be true is that the employer

   was discriminating because "the employer is in the best position to put forth the actual

   reason for its decision," and so its failure to provide an honest explanation supports a

   finding of unlawful discrimination. ld. a|147-48.



                                                    13
Case 5:18-cv-00138-RWS-CMC Document 24 Filed 11/27/19 Page 14 of 24 PageID #: 325



    B.      Pierce Has Met Her Prima Facie Burden in Support of Both her ADA and ADEA
            Glaims

            To make outa prima facie case, the plaintiff must prove the necessary elements "by

    a preponderance of the evidence." Hamilton v. Grocers Suppty Co., lnc., 986 F.2d 97, gB

    (5th Cir. 1993); seea/so Burdine,450 U.S. at253. This initial burden is not"onerous."

    Burdine,450 U.S. at253. ln determining summary judgment, a courtmustdecidewhether

    Pierce produced facts which, if believed, would lead a reasonable jury [or trier of fact] to

    conclude that it was more likely than not that Defendant terminated Pierce because of her

   disability or her age. Atkinson v. Denton Pub. Co.,84 F.3d 144, 148 (5th Cir. 1g96);

   Bodenheimer v. PPG Indus., Inc., 5 F.3d gSS, gb8 n.       I (Sth Cir.1gg3).
           1.       Pierce's Evidence in Support of a Prima Facíe Case of Discrimination
                    Based on Her Disabilitv

           The ADA prohibits an employer from discriminating against a qualified individual on

   the basis of disability by, among other things, terminating the individual's employm ent. 42

   U.S.C. 12112(a). To state a prima facie case under the ADA, the plaintiff must show: (1)

   she has a disability; (2) she was qualified for the job; and (3) she was subject to an adverse

   employment decision on account of her disability. Detaval v. PTech Dritting Tubulars,

   L.L.C.,824   F   .3d 476,479 (5th Cir. 2016); Hamilton v. Southwestern Belt Tet. Co., 136 F.3d

   1047   ,1050 (sth Cir. 1998); Jackson v. Texas Forest Syc., 1 94   F.   Supp. 2d 566, 571 (E.D.

   Tex. 2001). ln the context of the ADA, the term "disability" is a term of art, and a disability

   exists when: (1) a person has a physical or mental impairment that substantially limits one

   or more of the major life activities of the individual; (2) a person has record of having such

   an impairment; or (3) a person is perceived as having such an impairment. 42 U.S.C.           S

   12101(2); Aldrup v. Caldera,274 F.3d282,286 (sth Cir. 2001); Hamitton, 136 F.3d at

                                                  14
Case 5:18-cv-00138-RWS-CMC Document 24 Filed 11/27/19 Page 15 of 24 PageID #: 326



    1050. Even Defendant admits in its Motion (Motion at27), that an ADA claim may be

    suppoñed with evidence of a perceived physical or mental impairment whether or not the

    impairment limits or is perceived to limit a major life activity. 42 U.S.C. S 12101(3XA);

   "Underthe'regarded as'prong, the disability status of the plaintiff turns not on the plaintiffs

    physical condition, but rather on how the plaintiff was perceived and treated by those

   alleged to have taken discriminatory action ." Bennettv. Catabrian Chemicals Corp.,324F.

   supp. 2d 815, 833 (E.D. Tex.2004), affd,126 Fed. Appx. 171 (5th cir. 200s).

          As an initial matter, Defendant claims Pierce failed to exhaust her administrative

   remedies regarding her ADA claim. Motion at 26. Pierce filed a timely complaint with the

   Equal Employment Opportunity Commission. On August 10,2018, the EEOC issued

   Pierce a Notice of Right to Sue letter. Plaintiffs Amended Complaint, Exhibit A. Although

   Pierce did not check the disability box, she noted in her EEOC charge that she was

   harassed and ridiculed because of her back issues. Pierce, Exhibit      41.   She believes she

   signed the EEOC charge but she dealt with the EEOC over the phone quite a bit and she

   does not remember. Pierce,11:24-12:7;Pierce, ExhibitAl. The facts are true and correct

   under penalty of perjury. ld., 12:24-13:4. Thus, her ADA claim is within the scope of the

   EEOC investigation which could reasonably have grown out of the administrative charge.

          Substantively, Defendant challenges Pierce's evidence in support of the first and

   third element of her ADA claim. Motion at27-29. Pierce was treated by Defendant as if

   she had a disability because of her back condition. Pierce, 95:8-13. Pierce does have a

   birth defect called spondylolisthesis, a condition causing her vertebrae to be unstable and

   her back to go out from time to time. \d.,25:23-26:9. When her back was out, it would

   cause her to walk bent over until she could visit a chiropractor to put her vertebrae back in

                                                 15
Case 5:18-cv-00138-RWS-CMC Document 24 Filed 11/27/19 Page 16 of 24 PageID #: 327



    place. \d.,67:17-68:1. Pierce had conversations with Bollman ab'out her back condition and

    her birth defect before Lincare bought PSSI. \d.92:5-12. lt was an obvious issue and well

    known in the office because employees would see Pierce walk through the office time to

   time hunched over. \d.,92:12-14,93:5-7, Pierce did not hide her condition and would let

    people know she has a birth defect and she just needed to see a chiropractor to get it

   corrected. |d.,93:7-12. lf you saw herwhile her back was out, you would know something

   was wrong. |d.,92:12-14. Bollman claims she did not know about her birth defect, but

    Pierce remembers telling Bollman about it. \d.92:5-12. Thus, Bollman did know of her

   condition and her comments regarding whether Pierce could physically do her job indicate

   Bollman regarded her back condition as a disability. /d., 96:6-11. As an argument to

   negate the "regarded as" element, Defendant brings up Bollman could not have seen

   Pierce as having a disability because she had her own back issues. Motion at 28.

   Whether or not Bollman had a back issue caused by sweeping out her garage is irrelevant

   as to whether Bollman saw Pierce with a disability due to her birth defect. Accordingly, a

   fact issue exists as to whether Defendant regarded Pierce as having a disability.

          Next, Defendant next claims Pierce cannot meet her burden to show she was

   terminated because of her perceived disability. Defendant claims she only has evidence of

   two occasions where her ability to do her work was questioned. Motion at29. However,

   Pierce testified that Bollman and others made constant remarks about Pierce's physical

   ability to do her job. /d., 96:6-1 1. Pierce was asked on several different occasions whether

   she was physically able to do her job despite not missing work because of her back. /d.,

   64:16-21. Anytime she was having a back episode, Bollman and Yarberrywould ask her if

   she could physically still do her   job. ld., 64.23-65:3.

                                                  16
Case 5:18-cv-00138-RWS-CMC Document 24 Filed 11/27/19 Page 17 of 24 PageID #: 328



           ln fact, Pierce testified as to a specific instance a month before she was fired where

    Bollman publicly suggested Pierce was physically not capable of doing her job. On July 20,

   2017, Pierce had an episode where her back went out. td., 96:14-16. Bollman verbally

   chewed her out for going to the restroom before she clocked out. /d., 65:8-1   1   .   Pierce was

   waiting on her computer to pull up an application to clock out and knew with her back

   situation causing her to walk slowly, she had better make it to the restroom right then or she

   was going to have an issue. /d., 65:11-20. So, she went to the restroom before clocking

   out and when she came back, Bollman was waiting at her door to reprimand her. ld.,

   65:20'22, Bollman wanted to knowwhy she could not clock out before her restroom break.

    \d.,65:24-66:1. Pierce felt Bollman was questioning whether she could physically do her

   job. |d.,67:7-68:1. There   would be times it would take two to three days before Pierce

   could visit a chiropractor and due to the pain, Pierce would have to walk hunched over. /d.,

   67:17-23. Just about every time her back went out Bollman or Yarberry would ask Pierce if

   she was sure she could still physically do her job, td.,67:23-68:5, and sometimes they

   would make comments out of the blue. \d.,90:23-91:1. Due to Bollman and Yarberry's

   comments, Pierce was made to feel substandard because of her back. /d., 90:10-14,

   90:17-1 9.

          For example, Yarberry asked if she was sure she could still do her job with her back

   being the way it is and not being a spring chicken anymore. /d, 68:8-69:14. Pierce did not

   think the comments were made out of concern for her health because her physical disability

   had never kept her from work    .   ld., 69:3-10. lf she had missed work before due to her

   back, she could understand the comments and questions. td.,69:11-14. But she had

   never missed a day of work due to her back. /d., 69:9-10. Further, Bollman and Yarberry's

                                                 17
Case 5:18-cv-00138-RWS-CMC Document 24 Filed 11/27/19 Page 18 of 24 PageID #: 329



    comments were not made in a compassionate way but in an adversarial atmosphere in a

    very derogatory and demeaning way. 1d.,69:15-70:19. Again, a fact issue exists as to

    whether Pierce was fired because of a perceived disability.

           2.     Pierce's Evidence in Support of a Prima Facie Case of Discrimination
                  Based on Her Age

           To establish a prima facie case of age discrimination, "a plaintiff must show that (1)

    he was discharged; (2) he was qualified for the position; (3) he was within the protected

   class at the time of discharge; and (4) he was either (i) replaced by someone outside the

    protected class, (ii) replaced by someone younger, or (iii) otherwise discharged because of

   his age." Jackson v. cal-w. Pàckaging corp., o02 F.3d g74,3TB (sth cir. 2o1o).

           Here, it is undisputed that Pierce was terminated, was qualified for her position and

   was in a protected class of over forty when she was terminated. The only element

   Defendant challenges is whether Pierce has evidence to support she was discharged

   because of her age. Motion at 18. Pierce outlined four different situations where age was a

   discriminating factor in working for Defendant.

          Pierce first noticed the bias against age in her employment in February 2016.

   Pierce, 14:8-17. A job opening had come up in Pierce's department and Bollman asked

   Pierce to review resumes and interview potential job candidates. /d., 14:17-19. There

   were two women out of the job candidates she remembers that were experienced and over

   the age of forty. Id., 14:20-25. Pierce submitted the two candidates to Botlman, and

   Bollman told Pierce that the two women would not be considered because they were over

   forty. Id., 15:1-2. Bollman said Pierce needed to consider somebody younger because
   sometimes people over forty have health issues and so forth. \d.,20:15-17. lnstead,


                                                 18
Case 5:18-cv-00138-RWS-CMC Document 24 Filed 11/27/19 Page 19 of 24 PageID #: 330



    Pierce was told she had to hire a woman by the name of Page Vincent, because she was

    younger. ld., 15:2-4, 20,20-22.

           Second, Bollman treated another older employee, Margaret Barrett, poorly and

    pushed her to retire. Barrett was about to reach the age of sixty-five and Bollman and

   Yarberry told Pierce they hoped she retired soon. td.,72:18-74:2. Barrett was put under

   more pressure than others to make numbers. \d.,100 10-12. Bollman went sofarastotell

    Pierce she should kind of encourage her to retire. td.74:1-6. Barrett ended up retiring in

   December after Pierce left, 1d.,74:8-10, but she told Pierce she felt forced out of the

   company. |d.,74:10-11. When referring to Barrett, Bollman said "older people need to pick

   up the pace." \d.,119:22-120:9.

          Third, when Shelly Humes, a sales representative, decided to leave the company,

   her position was going to be open. Pierce considered interviewing for her position, but

   before she left, Humes told Pierce not to bother because Bollman had told Humes Pierce

   was too old for the job. \d.,75:4-9, 102:6-7, 102:23-103:12.

          Fourth, another employee, Paula Thacker, was over forty and treated similarly to

   Pierce. Thacker worked in the Arkansas Medicaid department. td., 101:12-15. Bollman

   made remarks about her that if it was not for her knowledge of Arkansas Medicaid, they

   would get rid of her, too. \d.,101:15-20.

          Additionally, Pierce testified as    to the work environment and      discriminatory

   atmosphere created by Bollman and others regarding employees'age. Pierce interviewed

   peoplefourorfivetimesovertheyearforpositioninherdepartment. \d.,75:15-17. Outof

   those four or five times. Bollman never interviewed anyone over forty years old.   /d.   ,77:7-
   12. Starting in the last year of her employment, she noticed Yarberry and Oliver make

                                                19
Case 5:18-cv-00138-RWS-CMC Document 24 Filed 11/27/19 Page 20 of 24 PageID #: 331




    remarks about Pierce's age. /d., 15:5-22,16:12-20,17:16-24. Forexample, if Pierceforgot

   something, Yarberry and Oliver would say she was having a "senior moment." td.,18:4-10.

    People would make remarks like "older people need to pick up the pace." /d., 95:19-21.

    But Bollman was the main person who discriminated against her because of her age, /d.,

   72:8-10, and Bollman terminated her because of it. /d., 72:11-13. Many of Bollman's

   comments about her physical ability to continue to work related in Pierce's mind to both her

   age and perceived back disability. /d , 64:g-1 1, 15-21.

           Defendant claims that Pierce's discrimination theory is based on nothing more than

   comments related to age that do not meet the Fifth Circuit's test to qualify as evidence of

   discrimination. Motion at     19.   Further, Defendant claims Pierce's evidence of job

   candidates being discriminated against because of age was not sufficient alone to show

   discrimination in her case. Motion at20. Defendant also argues the remarks about Barrett

   retiring are not sufficient by themselves indicative of discriminatory intent, and attacks

   Pierce's testimony regarding Humes as hearsay and illogical, Motion at21-22, and finally,

   comments by co-workers also do not rise to the level of actionable díscrimination. Motion

    at22.ln all, Defendant spends four pages of its Motion going over four different categories

   of evidence that, taken alone, the Fifth Circuit has stated do not rise to the level of

   discriminatory intent. Further, Defendant did not even address the Paula Thacker facts or

   the time clock/restroom incident a month before Pierce's termination which could fall into

   both age and disability discrimination. Defendant is intentionally focusing on the trees,

   hoping the Court will overlook the forest. lf all of the incidents addressed by Defendant are

   taken together along with the incident Defendant completely failed to address involving

   Paula Thacker and the stray remarks and co-worker comments within the year before

                                                20
Case 5:18-cv-00138-RWS-CMC Document 24 Filed 11/27/19 Page 21 of 24 PageID #: 332



    Pierce was fired, a prima facie case exists to support Pierce's age was a substantialfactor

   in Pierce's termination.

   C.      Pierce Has Sufficient Evidence to Raise Genuine lssues of Material Fact as to
           Pretext

          As shown above, Pierce has sufficient evidence to raise fact issues regarding the

   elements of both her ADA and ADEA claims. Under McDonnell Douglas, the burden now

   shifts to Defendant to produce evidence of a legitimate, nondiscriminatory reason for

   terminating Pierce. ln Defendant's Motion, it sets forth its so-called legitimate reasons for

   Pierce's termination, Motion at 23, which, for purposes of this Response, Pierce will

   assume are sufficient. Thus, the burden shifts back to Pierce to show the reasons

   proffered by Defendant are nothing more than pretext.

          A plaintiff may show pretext "either through evidence of disparate treatment or by

   showing that the employer's proffered explanation is false or 'unworthy of credence.'

   Jackson, 602 F.3d at 378-79. The inquiry is focused on whether the Defendant's

   explanation, accurate or not, is "the real reason" for firing Pierce. Vaughn v. Woodforest

   Bank,665 F.3d 632,637-38 (sth Cu.2011). Pierce must produce evidence, viewed in the

   light most favorable to her, that would permit a jury, or trier of fact, to believe that

   Defendant's proffered reasons forfiring herwere not its true reason but simply pretextfora

   discriminatory reason. /d. Such rebuttalevidence, combined with the primafacre case, will

   suffice to create a genuine issue of material fact such that summary judgment is

   inappropriate. ld.; Machinchick v. PB Power, /nc., 3gB F.3d 345, 3s1 (sth Cir. 200s).

          Here, Defendant's proffered non-discriminatory reasons for terminating Pierce are

   nothing more than pretext. Bollman gave Pierce two performance evaluations after Lincare


                                               21
Case 5:18-cv-00138-RWS-CMC Document 24 Filed 11/27/19 Page 22 of 24 PageID #: 333



    acqu¡red PSSI. Bollman, 42:9-12. On May 12,2015, Pierce was given an commendable

    performance review by Bollman. She received three out of four on all five categories,

   quantity, quality, work habits, attendance and compliance in the evaluation. Pierce, 54:9-

   21; Pierce, Exhibit A6. Bollman noted she was a positive supervisor and helped others.

    Bollman, 44:2-12, and she was found to have complied with protocol timeframes, record

   documentation, education and evaluation, and infection control. Pierce, ExhibitA6. Overall,

   it   was a positive evaluation, by Bollman's own admission. Bollman ,45:7-g.

            Then again, 18 months later,      in November 2016 Pierce       received another

   commendable performance evaluation from Bollman. \d.,45:10-17,45:13-15, 46:13-16;

   Pierce, Exhibit A8. Although Bollman was required to comment on each of the five

   categories listed in the performance evaluation because she gave Pierce three out of four,

   Bollman failed to follow protocol. Bollman, 4611-47:8.

            Four months later, on March 13,2017, Defendant took a complete about face with

   regard to Pierce. Bollman, the same person who issued Pierce's two prior outstanding

   performance evaluations, issued Pierce a 60 Day Action Plan because of alleged serious

   concerns with Pierce's leadership style, ownership/accountability, and how she was

   communicating with her team. Pierce, Exhibit 412. After the 60 Day Action Plan was given

   to Pierce, she did not receive another review, warning or follow up. Bollman,   51 :25-52:3,

   56:10-18, Pierce, 89:23-25. Pierce rebuts and discredits all the complaints Bollman set

   forth in the 60 Day Action Plan primarily because she was told when Lincare took on new

   business from competitors, McKesson and Centrad, beginning in 2016 and continuing until

   she was terminated, the new business was to take priority over all of her other job

   responsibilities including record compliance. Pierce, 36:24-38:12, 59:9-20, 61:1 5-24.

                                               22
Case 5:18-cv-00138-RWS-CMC Document 24 Filed 11/27/19 Page 23 of 24 PageID #: 334



          Bollman set out several reasons for the action plan and Pierce rebutted and

   discredited the reasons set forth therein. The time clock issues all employees had. Pierce,

    80:20-23. The cell phone violations were due to other employees or sales representatives

   calling her on her cell phone instead of her work phone. td.,81:14-82:4. The failure to

   update the compliance binders was due to no documents being provided to her or she was

   told to put it on hold until the new business was taken care    of. td.,82:11-85:13.   She

   disputes whether the driver logs and the monthly vehicle inspection logs were not kept up

   to date because she kept up with those. td.,86:24-87:3. The documents she was accused

   of keeping unsecure were locked in a drawer in her desk because she was unsure of what

   to do with them or filed. \d.,87:4-88:12. She was told the lease plans were not important

   because the vehicles had been returned. /d., 88:13-8g:2.

          Defendant argues that because Bollman is over40 years old, she could not have an

   animus toward older employees as she is one herself. Motion at 25. But there is a big

   difference in Bollman's age of 45 and Pierce's age of    59. Thus, it is disingenuous for
   Defendant to argue just because both Bollman and Pierce were over forty and in the same

   protected class when Bollman was fired, means that Bollman could not discriminate against

   Pierce. For example, both a 41-year-old supervisor and a 65-year-old employee are in the

   same protected class for age discrimination but it does not mean the 41-year-old supervisor

   could and would not discriminate against the 65-year-old employee based on    age. Pierce
   has at the least raised fact issues with regard to the pretext reasons Defendant gave for

   terminating her, and thus, Defendant's request for summary judgment on Pierce's ADA and

   ADEA claims should be denied.



                                               23
Case 5:18-cv-00138-RWS-CMC Document 24 Filed 11/27/19 Page 24 of 24 PageID #: 335




                                                 vil.
                                  CONCLUSION AND PRAYER

           WHEREFORE, PREMISES CONSIDERED, Pierce prays that the Defendant's

    Motion for Summary Judgment be in all respects DENIED, for the reasons set forth herein.

           Strictly in the alternative, Pierce prays that if the Court finds Defendant's Motion is

    meritorious in part that it be DENIED with respect to those issues on which the Court finds

    Defendant has not proven itself entifled to judgment as a matter of law.

           Pierce prays for such other and further relief, general or special, in law or in equity,

   to which she may prove herself to be jusfly entiiled.

                                                        Respectfully subm itted,

                                                        R. David Freeze
                                                        CRISP & FREEZE
                                                        1825 Moores Lane
                                                        Texarkana, Texas 75503
                                                        Telephone: 903-831 - 4004
                                                        Facsimile: 903-83 1 -4006
                                                        Emai : dfreeze@crispfreeze. com
                                                              I




                                                        /s/ R. David Freeze
                                               By:
                                                        R. David Freeze
                                                        Texas State Bar No. 07434500
                                                        Attorney for Plaintiff Viki J. Pierce


                                   CERTIFICATE OF SERVICE

           The undersigned hereby certifies that a true and correct copy   of the foregoing
                                                                         -FordHarr¡son
   Response has been sentto David M. Kalteux, and RachelZ. Ullrich c/o                 ttpl
   1601 Elm Street, Suite 4450, Dallas, Texas 75201, through the Court=s CM/ECF system on
   this, the 27th day of November,201g.

                                                        /s/ R. David Freeze
                                                        R. David Freeze

                                                 24
